5 So.3d 340 (2008)
The MISSISSIPPI BAR
v.
David Zachary SCRUGGS.
No. 2008-BD-00486-SCT.
Supreme Court of Mississippi.
July 28, 2008.


*341 ORDER

ANN H. LAMAR, Justice.
This matter came before the Court, en banc, on a Formal Complaint filed by The Mississippi Bar ("Bar") requesting that David Zachary Scruggs ("Scruggs") be disbarred based upon his plea of guilty in the United States District Court for the Northern District of Mississippi to one count of misprision of a felony in violation of Title 18 U.S.C. § 4. United States of America v. David Zachary Scruggs, Cause No. 3:07CR00192-002. Scruggs filed a Motion to Dismiss Formal Complaint, alleging the Complaint failed to afford him with due process of law and did not strictly comply with the requirements of Rule 6 of the Mississippi Rules of Discipline.
The Bar then filed a Response to Scruggs' Motion to Dismiss Formal Complaint and a separate Motion for Indefinite Suspension, Striking from Rolls, Suspending and Staying Proceedings. In its motion, the Bar requested that this Court strike the name of Scruggs from the rolls of The Mississippi Bar and suspend Scruggs from the practice of law pursuant to Rule 6 of the Mississippi Rules of Discipline, and upon subsequent motion, Scruggs should be disbarred. Scruggs filed a Response to the Mississippi Bar's Motion for Indefinite Suspension, stating he did not oppose the relief requested by the Bar.
On July 2, 2008, a final judgment was entered in the criminal case, United States of America v. David Zachary Scruggs, Cause No. 3:07CR00192-002. Scruggs was adjudicated guilty of misprision of a felony pursuant to Title 18 U.S.C. § 4. On July 9, 2008, The Mississippi Bar filed a Motion to Disbar or to Grant Other Relief, requesting this Court disbar David Zachary Scruggs pursuant to Rule 6 of the Mississippi Rules of Discipline. Scruggs filed his Response to the Bar's Motion to Disbar or to Grant Other Relief on July 23, 2008. In his Response, Scruggs did not oppose the Bar's Motion for his disbarment. This Court finds the Motion to Disbar or to Grant Other Relief is well-taken and should be granted.
IT IS THEREFORE ORDERED AND ADJUDGED that:
1. David Zachary Scruggs' Motion to Dismiss Formal Complaint is hereby dismissed as moot.
2. The Bar's Motion for Indefinite Suspension, Striking from Rolls, Suspending and Staying Proceedings is dismissed as moot.
3. The name of David Zachary Scruggs shall be stricken from the rolls of The Mississippi Bar.
4. David Zachary Scruggs is hereby permanently disbarred from the practice of law in the State of Mississippi.
5. This order shall constitute notice of permanent disbarment in this cause.
6. The Clerk of this Court shall forward an attested copy of this order to David Zachary Scruggs and the Executive Director of The Mississippi Bar.

*342 7. David Zachary Scruggs shall, within thirty days following entry of this order, notify clients and affected courts of his disbarment and comply with all other requirements applicable to disbarred attorneys pursuant to MRD 11.
8. David Zachary Scruggs shall, within forty-five days following entry of this order, file an affidavit with this Court stating that all of his clients have been notified of his disbarment and his consequent inability to practice law in Mississippi and that he has complied fully with all the requirements set forth in MRD 11.
9. The Clerk of this Court shall immediately forward an attested copy of this order to the circuit court judges and chancellors in and for Lafayette County, Mississippi, and the senior judge of each court shall enter this order upon the minutes of his or her respective court.
10. The Clerk of this Court likewise shall immediately forward an attested copy of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States.
11. The Bar shall recover from David Zachary Scruggs all of its costs and expenses of this disciplinary action.
SO ORDERED.